Citation Nr: 0218211	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

Whether new and material evidence has been submittd to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
denied the veteran's application to reopen his previously 
denied claim of entitlement to service connection for PTSD 
for failure to submit new and material evidence.  


FINDINGS OF FACT

1.  A rating decision of November 1986 denied service 
connection for PTSD; the veteran was notified of that 
adverse determination but failed to perfect a timely 
appeal, and that decision became final after one year.

2.  Since the initial denial, the veteran undertook to 
reopen his claim for service connection for PTSD on 
several occasions; these applications to reopen his claim 
were denied in RO decisions of November 1994 and January 
1996 for failure to submit new and material evidence.

3.  In September 1999, the veteran applied to reopen his 
claim for service connection for PTSD; the additional 
evidence submitted in this application includes evidence 
which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence having been submitted to reopen 
the claim for service connection for PTSD, that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis: Whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for PTSD.

In September 1999, the veteran applied to reopen his claim 
for service connection for PTSD.  Evidence submitted with 
this application includes personal statements describing 
his alleged stressors in service and VA medical records 
dated from 1997 to 2001 which show treatment for PTSD, 
which the diagnosing psychiatrists have linked to his 
accounts of exposure to stressful events during his period 
of active service.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in 
its entirety, and its analysis must end.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 
1380, 1383- 4 (Fed.Cir. 1996); Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).

In general, RO rating decisions which are unappealed 
become final.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 20.1103 (2001).  However, the Secretary must 
reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that 
claim.  38 U.S.C.A. § 5108.  Only evidence presented since 
the last final denial on any basis (either upon the merits 
of the case, or upon a previous adjudication that no new 
and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  "New" evidence is that 
which is not "merely cumulative" of other evidence in the 
record, while "[m]aterial" evidence is "relevant and 
probative of the issue at hand."  Justus v. Principi, 3 
Vet. App. 510, 512 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

We find that the current medical evidence showing that the 
veteran has been diagnosed with PTSD and that his 
diagnosis has been associated with his accounts of 
exposure to stressful events during military service to be 
new and material with respect to the claim of entitlement 
to service connection for PTSD.  The evidence is not 
cumulative of the other evidence of record and is relevant 
to the issue on appeal.  It is also of such significance 
that the case must be reopened for a de novo review.  We 
therefore reopen the claim of entitlement to service 
connection for PTSD and will refer this issue for 
additional procedural and evidentiary development.  
Thereafter, following this development, the merits of the 
claim will be addressed in a separate decision.


ORDER

New and material evidence pertaining to the claim of 
entitlement to service connection for PTSD has been 
submitted; the application to reopen this previously 
denied claim is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

